DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 08/01/2022 have been entered.

                                                        Response to Arguments
	Applicant’s arguments with respect to claims 1-3, 5-10, 12-19, and 21 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/13/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20190086674) in view of Kollin et al. (US 20160379606) and Son (US 10,345,589).
Regarding claim 1, Sinay teaches 
	a head mounted display (HMD) (¶2, optical device including augmented reality imaging and visualization systems; fig. 10, 11, 14, and 15) comprising,
	a micro-display (image projector 930);
	a lightguide (waveguide 940);
	a holographic element (coupling optical element 942 and 944; ¶98 states the incoupling optical element 942 may include a transmissive or reflective diffractive optical element (e.g., grating) or holographical optical element that operates in transmission or reflection and ¶96 coupling optical element 944 may comprise a holographic or diffractive optical element (e.g., surface relief grating) patterned (e.g., etched) in or on the waveguide 940), coupled to the lightguide (940) to transmit light provided to the holographic element (942) form the micro-display (930) via the lightguide (940); and
	a polarization film (see fig. 15, polarization specific optical filter 982 and 984/polarization modifying element 986 and 958) disposed on the holographic element (942).
	Sinay does not specifically teach the polarization film is configured to receive the light from the holographic element, change a polarization of a first portion of the light, and reflect the first portion of the light toward the holographic element.
	However, in a similar field of endeavor, Kollin teaches a HMD (fig. 5), wherein the polarization film (image-forming optic 508, ¶38 states the role of the image-forming optics may be to change some property of the encoded image-polarization state) is configured to receive the light from the holographic element (volume hologram 506), change a polarization of a first portion of the light, and reflect the first portion of the light toward the holographic element (506, ¶38 states the role of the image-forming optic may be to change some property of the encoded image-polarization state, see fig. 5 the light is reflected toward the volume hologram 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a HMD of Sinay with the polarization film is configured to receive the light from the holographic element, change a polarization of a first portion of the light, and reflect the first portion of the light toward the holographic element of Kollin, for the purpose of producing a desired image to display to the user by controlled and engineered method (¶38).
	Sinay in view of Kollin does not specifically teach the holographic element, positioned in front of a viewing region and the polarization film disposed directly on the holographic element.
	However, in a similar field of endeavor, Son teaches a HMD (see fig. 1A), wherein a holographic element (holographic film 102), positioned in front of a viewing region (shown in fig. 1) and a polarization film (polarizer 106 and col. 2, lines 55-60 polarizers 106 is made with any kind of thin polarization film) disposed directly on the holographic element (102, shown in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a HMD of Sinay in view of Kollin with a holographic element, positioned in front of a viewing region and a polarization film disposed directly on the holographic element of Son, for the purpose of providing a compact near-eye displays with holograms (col. 1, lines 65-68).
	Regarding claim 2, Sinay in view of Kollin and Son teaches the invention as set forth above and Kollin further teaches the holographic element (506) is configured to reflect the first portion of the light reflected by the polarization film (508) based on a first angle of incidence (fig. 5, ¶45 sandwiched volume hologram 506 and image-forming optic 508 may be integrated into the same optical component and ¶43 the light reflecting from image-forming optic 508, the narrow range may be centered on an optical axis, where the incidence and observation angles are equal.  The exit pupil of the image-forming optic 508 will appear unobstructed to the observer, except in the neighborhood of a central optical axis, and parallel observation axes, where the volume hologram diverts the reflected image light back in the direction of coherent illumination source 502.  The image rays may be rejected over a small range of angles, both horizontal and vertical, relative to the incident angle or over a large range of angles.).  Reason for combining is the same as claim 1 above.
Regarding claim 3, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches the holographic element (944) is configured to transmit the light provided to the holographic element (944) from the micro-display (930) via the lightguide (930) based on a second angle of incidence (see fig. 15 light traveling through waveguide has a second angle of incidence).
Regarding claim 5,  Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches the polarization film (fig. 15, 982 & 984/986 & 958) is configured to transmit first polarized light having a first polarization (¶162 states polarization specific optical filter 982 may be configured to transmit only light of a first polarization state (e.g., p-polarization).  As the light continues, the polarization modifying element 986 may be configured to change the polarization state of the light (e.g., from p-polarized to s-polarized) and ¶163).
Regarding claim 6, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches the polarization film (fig. 15, 982/986) is configured to reflect second polarized light having a second polarization (¶163 states polarization specific optical filter 984 may be a transmissive-reflective polarizer (e.g., a polarizer beam splitter) configured to transmit light of a first polarization and to redirect or reflect light of a second polarization different from the first and ¶162).
Regarding claim 8,  Sinay in view of Kollin and Son teaches the invention as set forth above and Kollin further teaches the holographic element (506) is a volume type holographic element (volume hologram 506, ¶43).  Reasoning for combining is the same as claim 1 above.
Regarding claim 9, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches an optical configuration of the holographic element (942) is independent of a substrate geometry of the holographic element (¶98 the incoupling optical element 942 may comprise a layer disposed on the waveguide 940 or may be formed on or in the waveguide 940 (e.g., patterned) or may be otherwise manufactured therein. For example, a surface holographic or diffractive optical element (e.g., surface relief grating) may be fabricated by patterning (e.g., etching) a surface of the waveguide or a layer thereon. A volume holographic or diffractive optical element may also be formed by changing the index of refraction of material comprising the waveguide or a layer disposed thereon. Accordingly, the incoupling optical element 942 may be disposed in the volume of the waveguide 940 or a layer disposed thereon.  Therefore, the holographic optical element is independent from the geometry of the holographic optical element.)
Regarding claim 10, Sinay teaches 
	a head mounted display (HMD) (¶2, optical device including augmented reality imaging and visualization systems; fig. 10, 11, 14, and 15) comprising,
	a micro-display (image projector 930);
	a lightguide (waveguide 940) to receive light from the micro-display (930; see fig. 15);
	a holographic element (coupling optical element 944; ¶98 states the coupling optical element 944 may include a transmissive or reflective diffractive optical element or holographical optical element) to transmit light from the lightguide (940) based on an angle of incidence of the light (see fig. 15).
	a polarization film (see fig. 15, polarization specific optical filter 982 and 984/polarization modifying element 986 and 958) disposed on the holographic element (942).
	Sinay does not specifically teach the polarization film is configured to receive the light from the holographic element, change a polarization of a first portion of the light, and reflect the first portion of the light toward the holographic element.
	However, in a similar field of endeavor, Kollin teaches a HMD (fig. 5), wherein the polarization film (image-forming optic 508, ¶38 states the role of the image-forming optics may be to change some property of the encoded image-polarization state) is configured to receive the light from the holographic element (volume hologram 506), change a polarization of a first portion of the light, and reflect the first portion of the light toward the holographic element (506, ¶38 states the role of the image-forming optic may be to change some property of the encoded image-polarization state, see fig. 5 the light is reflected toward the volume hologram 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a HMD of Sinay with the polarization film is configured to receive the light from the holographic element, change a polarization of a first portion of the light, and reflect the first portion of the light toward the holographic element of Kollin, for the purpose of producing a desired image to display to the user by controlled and engineered method (¶38).
	Sinay in view of Kollin does not specifically teach the holographic element, positioned in front of a viewing region and the polarization film disposed directly on the holographic element.
	However, in a similar field of endeavor, Son teaches a HMD (see fig. 1A), wherein a holographic element (holographic film 102), positioned in front of a viewing region (shown in fig. 1) and a polarization film (polarizer 106 and col. 2, lines 55-60 polarizers 106 is made with any kind of thin polarization film) disposed directly on the holographic element (102, shown in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a HMD of Sinay in view of Kollin with a holographic element, positioned in front of a viewing region and a polarization film disposed directly on the holographic element of Son, for the purpose of providing a compact near-eye displays with holograms (col. 1, lines 65-68).
Regarding claim 12, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches the polarization film (fig. 15, 986 & 958/982 & 984) is configured to transmit first polarized light having a first polarization (¶162 states polarization specific optical filter 982 may be configured to transmit only light of a first polarization state (e.g., p-polarization).  As the light continues, the polarization modifying element 986 may be configured to change the polarization state of the light (e.g., from p-polarized to s-polarized) and ¶163).
Regarding claim 13, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches the polarization film (fig. 15, 958/984) is configured to reflect second polarized light having a second polarization (¶163 states polarization specific optical filter 984 may be a transmissive-reflective polarizer (e.g., a polarizer beam splitter) configured to transmit light of a first polarization and to redirect or reflect light of a second polarization different from the first and ¶162).
Regarding claim 15, Sinay in view of Kollin and Son teaches the invention as set forth above and Kollin further teaches the holographic element (506) is a volume type holographic element (volume hologram 506, ¶43).  Reasoning for combining is the same as claim 10 above.HHMD
Regarding claim 16, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay further teaches an optical configuration of the holographic element (944) is independent of a substrate geometry of the holographic element (¶96 states the coupling optical element 944 and turning features may be in physical engagement with the waveguide 940.  For example, the coupling optical element 944 may comprise a holographic or diffractive optical element (e.g., surface relief grating) patterned (e.g., etched) in or on the waveguide 940.  The coupling optical element 944 may comprise a layer disposed on the waveguide 940 or may be formed in the waveguide 940.  For example, a volume holographic or other diffractive optical element may be formed by changing the index of refraction of material comprising the waveguide or a layer disposed thereon.  Accordingly, the coupling optical element 944 may be disposed in the volume of the waveguide 940 or as a layer disposed thereof.  Therefore, the holographic optical element is independent from of the geometry of the holographic optical element).
Regarding claim 17, Sinay teaches 
	a method (¶2, optical device including augmented reality imaging and visualization systems; fig 10, 11, 14 and 15), comprising,
	generating display light at a micro-display (image projector 930);
	transmitting light from the micro-display (930) to a holographic element (coupling optical element 944; ¶98 states the coupling optical element 944 may include a transmissive or reflective diffractive optical element or holographical optical element) via a lightguide (waveguide 940);
	transmitting the first portion of the light (light 910) to viewing region (viewing region of eye 210) via the holographic element (944, see fig. 15).
	Sinay does not specifically teach transmitting the light to a polarization film disposed on the holographic element;
	changing, with a polarization film, a polarization of a first portion of the light;
	reflecting, with the polarization film, the first portion of the light to the holographic element.
	However, in a similar field of endeavor, Kollin teaches a method (see fig. 5)
transmitting the light to a polarization film (image-forming optic 508, ¶38 states the role of the image-forming optic may be to change some property of the encoded image-polarization state) disposed on the holographic element (volume hologram 506; see fig. 5);
	changing, with a polarization film (508), a polarization of a first portion of the light (¶38 states the role of the image-forming optic may be to change some property of the encoded image-polarization state);
	reflecting, with the polarization film (508), the first portion of the light to the holographic element (506, see fig. 5 the light is reflected toward the volume hologram 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a method of Sinay with transmitting the light to a polarization film disposed on the holographic element; changing, with a polarization film, a polarization of a first portion of the light; reflecting, with the polarization film, the first portion of the light to the holographic element of Kollin, for the purpose of producing a desired image to display to the user by controlled and engineered method (¶38).
Sinay in view of Kollin does not specifically teach the holographic element positioned in front of a viewing region and the polarization film disposed directly on the holographic element.
However, in a similar field of endeavor, Son teaches a method (see fig. 1A), wherein a holographic element (holographic film 102), positioned in front of a viewing region (shown in fig. 1) and a polarization film (polarizer 106 and col. 2, lines 55-60 polarizers 106 is made with any kind of thin polarization film) disposed directly on the holographic element (102, shown in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Sinay in view of Kollin with a holographic element positioned in front of a viewing region and a polarization film disposed directly on the holographic element of Son, for the purpose of providing a compact near-eye displays with holograms (col. 1, lines 65-68).
Regarding claim 18, Sinay in view of Kollin and Son teaches the invention as set forth above and Kollin further teaches the holographic element (506) is configured to reflect the first portion of the light reflected by the polarization film (508) based on a first angle of incidence (fig. 5, ¶45 sandwiched volume hologram 506 and image-forming optic 508 may be integrated into the same optical component and ¶43 the light reflecting from image-forming optic 508, the narrow range may be centered on an optical axis, where the incidence and observation angles are equal.  The exit pupil of the image-forming optic 508 will appear unobstructed to the observer, except in the neighborhood of a central optical axis, and parallel observation axes, where the volume hologram diverts the reflected image light back in the direction of coherent illumination source 502.  The image rays may be rejected over a small range of angles, both horizontal and vertical, relative to the incident angle or over a large range of angles.).  Reason for combining is the same as claim 17 above.
Regarding claim 19, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay teaches the holographic element (944) is configured to transmit the light transmitted by the micro-display (930) via the lightguide (940) based on a second angle of incidence (see fig. 15 light traveling through waveguide has a second angle of incidence).
Regarding claim 21, Sinay in view of Kollin and Son teaches the invention as set forth above and Sinay teaches the polarization film (982 & 984/986 & 958) is disposed on the holographic element (942).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20190086674) in view of Kollin et al. (US 20160379606) and Son (US 10,345,589) as applied to claim 6 and 13 above, and further in view of Wheelwright et al. (US 20210096453).
Regarding claim 7, Sinay in view of Kollin and Son teaches the invention as set forth above but does not specifically teach the first polarization is a first circular polarization and the second polarization is a second circular polarization.
	Wheelwright teaches the HMD (fig. 4), wherein the first polarization is a first circular polarization and the second polarization is a second circular polarization (¶71 states the first in-coupler 450 is a polarization selective element.  For example, a polarization selective element transmits light having first polarization (e.g., first circular polarization or first linear polarization) and redirects light having second polarization distinct from the first polarization (e.g., second circular polarization orthogonal to the first circular polarization or second linear polarization orthogonal to the first linear polarization).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the HMD of Sinay in view of Kollin and Son with the first polarization is a first circular polarization and the second polarization is a second circular polarization of Wheelwright, for the purpose of directing light from a display to a user’s eye and for the optical assembly to have a compact configuration and provides a path for projecting images from the display to user’s eyes (¶5).
Regarding claim 14, Sinay in view of Kollin and Son teaches the invention as set forth above but does not specifically teach the second circular polarization.
	Wheelwright teaches the HMD (fig. 4), wherein the first polarization is a first circular polarization and the second polarization is a second circular polarization (¶71 states the first in-coupler 450 is a polarization selective element.  For example, a polarization selective element transmits light having first polarization (e.g., first circular polarization or first linear polarization) and redirects light having second polarization distinct from the first polarization (e.g., second circular polarization orthogonal to the first circular polarization or second linear polarization orthogonal to the first linear polarization).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the HMD of Sinay in view of Kollin and Son with the first polarization is a first circular polarization and the second polarization is a second circular polarization of Wheelwright for the purpose of directing light from a display to user’s eye and for the optical assembly to have a compact configuration and provides a path for projecting images from the display to user’s eyes (¶5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/7/22